Ingraham, J.
(concurring)-:
As we are concluded by McMahon v. Mayor (22 App. Div. 113) and McCunney v. City of New York (40 id. 482) I concur in the affirmance of this judgment. If the question were an open one in this court, I should have difficulty in arriving at that conclusion. I fully concur with Mr. Justice. Patterson in his opinion upon the question discussed by him, and concur in the affirmance of the judg- . ment as controlled by the cases before cited. , '
Judgment affirmed, with costs, with' leave to defendant within twenty days to withdraw demurrer and answer on payment of costs in this court and in the court below.